Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 11/30/2021 has been acknowledged. Claims 1-2, 4-6, 8-9 and 16-28 are currently pending and have been considered below. Claims 1, 18 and 22 are independent claim. Claims 3, 7 and 10-15 are cancelled. Claims 1-2, 5-6, 18-25 and 28 have been amended.

Priority
The application claims the benefit of 62/528,235 filed on 07/03/2017. The application also claims the benefit of 62/528,244 filed on 07/03/2017.

Remarks and Response 
Applicant’s arguments filed in the amendments on 11/30/2021 have been fully considered but are moot in view of new grounds of rejection. Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending applications 16/161,110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of 
Claims 1, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending application 16/161,110 in view of Parimi (US Patent Application Publication No 2017/0295181 A1) in view of Park (US Patent Publication No 2008/0313716 A1). This is a nonstatutory obviousness type double patenting rejection. 
This is a provisional non-statutory double patenting rejection because the conflicting claims have not been patented yet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-9 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Parimi (US Patent Application Publication No 2017/0295181 A1) in view of Park (US Patent Application No 2008/0313716 A1). 

Regarding Claim 1, Parimi discloses a method comprising:  
based on analyzing a serverless function for which a first role is defined, identifying actual security permissions that the first role grants to the serverless function for access to a first resource (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0088], the adjustment to the access privileges may include a revocation and a grant of access to the user to a particular service of the set of heterogeneous cloud based services when the monitored activity of the user indicates that the user indicates that the user does not access the particular service within the period of time); 
generating a least privilege role for the serverless function that grants least privilege security permissions for access to the first resource based, at least in part, on a first attribute of the serverless function, wherein the least privilege security permissions comprise a set of minimal permissions for access to the first resource by the serverless function (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may include a policy based automation module to enable an administrator to automatically adjust a privilege of the user based on a policy of an 
determining if the actual security permissions granted to the serverless function by the first role are less strict than the least privilege security permissions granted by the least privilege role based at least in part, on comparing the least privilege security permissions with the actual security permissions (Parimi, ¶[0235], the security server may monitor and control the user’s access to privileges dynamically based on user activities in the cloud based environment with heterogeneous authentication system and authorization system. The authorization system may monitor the user activity over a period of time using the monitor module. The time period may be a long time or it may be relatively short); and 
based on determining that the actual security permissions granted to the serverless function are less strict than the least privilege security permissions, reporting that the first role defined for the serverless function is over permissive relative to the least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system 
Parimi does not explicitly teach the following limitation that Park teaches: 
serverless function (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records including resource ID, attribute name and attribute value. ¶[0024], permission role assignment record includes resource identifier, role, access permitted to the users assigned to the role and the service level provided to the users assigned to the role).
Parimi in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and 

Regarding claim 2, Parimi in view of Park discloses the method of claim 1, wherein generating the least privilege role comprises generating a security policy, and wherein the security policy indicates the least privilege security permissions (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may include a policy based automation module to enable an administrator to automatically adjust a privilege of the user based on a policy of an organization responsible for security of access to the set of heterogeneous cloud based services. The risk score based policy may utilize a risk score that is at least one of a combination of an excessive privilege risk score. ¶[0094], a machine learning algorithm to find an operation likely to be performed on a frequent basis, wherein the frequent basis may be any of a daily basis, a weekly basis, a monthly basis or quarterly basis).

Regarding claim 4, Parimi in view of Park discloses the method of claim 1, wherein reporting that the first role is over-permissive comprises generating an alert indicating that the first role is over-permissive (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may include a policy based automation module to enable an administrator to automatically adjust a privilege of the user based on a policy of an organization responsible for security of access to the set of heterogeneous cloud based services. The risk score based policy may utilize a risk score that is at least one of a combination of an excessive privilege risk score. ¶[0094], a machine learning algorithm to find an operation likely to be performed on a frequent basis, wherein the frequent basis may be any of a daily basis, a weekly basis, a monthly basis or quarterly basis).

Regarding Claim 5, Parimi in view of Park discloses the method of claim 1, further comprising preventing building or deployment of the serverless function based on determining that the actual security permissions that the first role grants to the serverless function are less strict than the least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig 

Regarding Claim 6, Parimi in view of Park discloses the method of claim 1, further comprising: 
preventing or stopping execution of the serverless function based on determining that the actual security permissions that the first role grants to the serverless function are less strict than the least privilege security permissions (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0088], the adjustment to the access privileges may include a revocation and a grant of access to the user to a particular service of the set of heterogeneous cloud based services when the monitored activity of the user indicates that the user indicates that the user does not access the particular service within the period of time. Also Park, ¶[0017], with role based 

Regarding Claim 8, Parimi in view of Park discloses the method of claim 1, wherein the first attribute comprises at least one of a region, an account, a service, and a resource called or accessed by the serverless function (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records including resource ID, attribute name and attribute value. ¶[0024], permission role assignment record includes resource identifier, role, access permitted to the users assigned to the role and the service level provided to the users assigned to the role).

Regarding Claim 9, Parimi in view of Park discloses the method of claim, 1 further comprising identifying at least one of a security vulnerability and an insecure configuration in the serverless function 

Regarding Claim 16, Parimi in view of Park discloses the method of claim 1, wherein analyzing the serverless function comprises analyzing one or more configuration files associated with the serverless function (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records including resource ID, attribute name and attribute value. ¶[0024], permission role assignment record includes resource identifier, role, access permitted to the users assigned to the role and the service level provided to the users assigned to the role).

Regarding Claim 17, Parimi in view of Park r discloses the method of claim 1, wherein analyzing the serverless function comprises analyzing the serverless function based on detecting that the serverless function has been created or updated (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records including resource ID, attribute name and attribute value. ¶[0024], permission role assignment record includes resource identifier, role, access permitted to the users assigned to the role and the service level provided to the users assigned to the role).

Regarding Claim 18, Parimi discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processor to perform operations comprising: 
based on analyzing a serverless function for which a first role is defined, identifying actual security permissions that the first role grants to the serverless function for access to a first resource (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0088], the adjustment to the access privileges may include a revocation and a grant of access to the user to a particular service of the set of heterogeneous cloud based services when the monitored 
generating a least privilege role for the serverless function that grants least privilege security permissions for access to the first resource based, at least in part, on a first attribute of the serverless function, wherein the least privilege security permissions comprise a set of minimal permissions for access to the first resource by the serverless function (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may include a policy based automation module to enable an administrator to automatically adjust a privilege of the user based on a policy of an organization responsible for security of access to the set of heterogeneous cloud based services. The risk score based policy may utilize a risk score that is at least one of a combination of an excessive privilege risk score. ¶[0094], a machine learning algorithm to find an operation likely to be performed on a frequent basis, wherein the frequent basis may be any of a daily basis, a weekly basis, a monthly basis or quarterly basis); 
determining if the actual security permissions granted to the serverless function by the first role are less strict than the least privilege security permissions granted by the least privilege role based at least in part, on comparing the least privilege security permissions with the actual security permissions (Parimi, ¶[0235], the security server may 
based on determining that the actual security permissions granted to the serverless function are less strict than the least privilege security permissions, reporting that the first role defined for the serverless function is over permissive relative to the least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig to use different keys to achieve their tasks. David may use only 2 out of the 5 keys available to him. Craig may use only 1 out of the 5 keys available to him. The unused keys may not be needed for David ' s and Craig ' s daily duties . Such unused keys may be revoked from David and Craig).
Parimi does not explicitly teach the following limitation that Park teaches: 

Parimi in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Parimi in view of Park to include the idea of access authorization to control access to protected data management system to improve the performance of the system. It will also enhance the security of the system by blocking the fraudulent users and provide an effective and scalable access control mechanism for resource sharing communities encompassing multiple organizations.

Regarding Claim 19, Parimi in view of Park discloses the non-transitory computer-readable medium of claim 18, wherein generating the least 

Regarding Claim 20, Parimi in view of Park discloses the non-transitory computer-readable medium of claim 18, further comprising instructions to prevent building or deployment of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may include a policy based automation module to enable an administrator to automatically adjust a privilege of the user based on a policy of an organization responsible for security of access to the set of 

Regarding Claim 21, Parimi in view of Park discloses the non-transitory computer-readable medium of claim 18, further comprising instructions to prevent or stop execution of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig to use different keys to achieve their tasks. David may use only 2 out of the 5 keys available to him. Craig may use only 1 out of the 5 keys available to him. The unused keys may not be needed for David ' s and Craig ' s daily duties. Such unused keys may be revoked from David and Craig. Also Park, ¶[0017], with role based access control (RBAC) 

Regarding Claim 22, Parimi discloses a system comprising: 
a processor (Parimi, ¶[0001]); 
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to (Parimi, ¶[0001]), 
based on analyzing a serverless function for which a first role is defined, identifying actual security permissions that the first role grants to the serverless function for access to a first resource (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0088], the adjustment to the access privileges may include a revocation and a grant of access to the user to a particular service of the set of heterogeneous cloud based services when the monitored activity of the user indicates that the user indicates that the user does not access the particular service within the period of time); 
generating a least privilege role for the serverless function that grants least privilege security permissions for access to the first resource based, at least in part, on a first attribute of the serverless function, 
determining if the actual security permissions granted to the serverless function by the first role are less strict than the least privilege security permissions granted by the least privilege role based at least in part, on comparing the least privilege security permissions with the actual security permissions (Parimi, ¶[0235], the security server may monitor and control the user’s access to privileges dynamically based on user activities in the cloud based environment with heterogeneous authentication system and authorization system. The authorization system may monitor the user activity over a period of time using the 
based on determining that the actual security permissions granted to the serverless function are less strict than the least privilege security permissions, reporting that the first role defined for the serverless function is over permissive relative to the least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig to use different keys to achieve their tasks. David may use only 2 out of the 5 keys available to him. Craig may use only 1 out of the 5 keys available to him. The unused keys may not be needed for David ' s and Craig ' s daily duties . Such unused keys may be revoked from David and Craig).
Parimi does not explicitly teach the following limitation that Park teaches: 
serverless function (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records 
Parimi in view of Park are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “data management system and security of data access”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Parimi in view of Park to include the idea of access authorization to control access to protected data management system to improve the performance of the system. It will also enhance the security of the system by blocking the fraudulent users and provide an effective and scalable access control mechanism for resource sharing communities encompassing multiple organizations.

Regarding Claim 23, Parimi in view of Park discloses the system of claim 22, wherein the instructions executable by the processor to cause the system to generate the least privilege role comprise instructions executable by the processor to cause the system to generate a security policy, wherein the security policy indicates the least privilege security permissions (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0092], security server may 

Regarding Claim 24, Parimi in view of Park discloses the system of claim 22, further comprising instructions executable by the processor to cause the system to prevent building or deployment of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig to use different keys to achieve their tasks. David may use only 2 out of the 5 keys available to him. Craig may use only 1 out of the 

Regarding Claim 25, Parimi in view of Park discloses the system of claim 22, further comprising instructions executable by the processor to cause the system to prevent or stop execution of the serverless function based on a determination that the set of security permissions granted to the serverless function is more permissive than the set of least privilege security permissions (Parimi, ¶[0084], a CEO may be assigned a lot privileges that the user may not need on a daily basis. ¶[0088], the adjustment to the access privileges may include a revocation and a grant of access to the user to a particular service of the set of heterogeneous cloud based services when the monitored activity of the user indicates that the user indicates that the user does not access the particular service within the period of time. Also Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more 

Regarding Claim 26, Parimi in view of Park discloses the system of claim 22, wherein the instructions executable by the processor to cause the system to analyze the serverless function comprise instructions executable by the processor to cause the system to analyze the serverless function based on detection of creation of the serverless function or detection of an update to the serverless function (Park, ¶[0017], with role based access control (RBAC) approach, permissions to access one or more resources can be associated with one or more roles and one or more users can be assigned to one or more roles. ¶[0023], resource description table can contain a plurality of resource description records, each of those records including resource ID, attribute name and attribute value. ¶[0024], permission role assignment record includes resource identifier, role, access permitted to the users assigned to the role and the service level provided to the users assigned to the role).

Regarding Claim 27, Parimi in view of Park discloses the system of claim 22, wherein the first attribute comprises at least one of a region, an 

Regarding Claim 28, Parimi in view of Park discloses the method of claim 1, wherein the set of least privilege security permissions comprises a set of policies for allowing, denying, or restricting access to the first (Parimi, ¶[0238], David and Craig may both be system administrators and both have comprehensive set of keys privileges to access multiple services across multiple heterogeneous authorization systems. But between David and Craig, there may be division of labor such that none of David and Craig use the full set of keys. Different personal style and preference may lead David and Craig to use different keys to achieve their tasks. David may use only 2 out of the 5 keys available to him. Craig may use only 1 out of the 5 keys available to him. The unused keys may not be needed for David ' s and Craig ' s daily duties. Such 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433